Mr. Presiding Justice Taylor delivered the opinion of the court. 4. Trial, § 265* — when verdict not disturbed as result of compromise. In an action to recover for a breach of contract of employment, where plaintiff’s evidence as to the time he was out of work and the pay which he received when he secured other employment is not contradicted, a verdict for plaintiff will not be disturbed on the ground that it must have been the result of a compromise, merely because there is a disparity between the amount of the verdict and the amount claimed by plaintiff.